Name: 2013/786/EU: Council Decision of 16Ã December 2013 on the signing, on behalf of the European Union, and the provisional application of the Protocol between the European Union and the Union of the Comoros setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement currently in force between the two parties
 Type: Decision
 Subject Matter: fisheries;  international affairs;  Africa;  European construction
 Date Published: 2013-12-21

 21.12.2013 EN Official Journal of the European Union L 349/4 COUNCIL DECISION of 16 December 2013 on the signing, on behalf of the European Union, and the provisional application of the Protocol between the European Union and the Union of the Comoros setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement currently in force between the two parties (2013/786/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43 in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 5 October 2006, the Council approved the conclusion of the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros (the Partnership Agreement) by adopting Regulation (EC) No 1563/2006 (1). (2) The Protocol to the Partnership Agreement (2), currently in force, expires on 30 December 2013. (3) The Council authorised the Commission to negotiate a new protocol granting vessels of the European Union fishing opportunities in Comoros waters. At the end of those negotiations, a new Protocol was initialled on 5 July 2013. (4) In order to guarantee the continuation of fishing activities by vessels of the European Union, the new Protocol should be applied provisionally as from 1 January 2014, pending the completion of the procedures for its conclusion. (5) The new Protocol should therefore be signed, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the European Union, of the Protocol between the European Union and the Union of the Comoros setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement (the Protocol) in force between the two parties is hereby authorised, subject to its conclusion. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the European Union. Article 3 The Protocol shall be applied provisionally from 1 January 2014, pending completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 16 December 2013. For the Council The President V. JUKNA (1) Council Regulation (EC) No 1563/2006 of 5 October 2006 on the conclusion of the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros (OJ L 290, 20.10.2006, p. 6). (2) Protocol setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros (OJ L 335, 18.12.2010, p. 3).